ORDER
PER CURIAM.
The probate division of the circuit court approved the final settlement and order of distribution for the estate of Paul A. Gia-nella. Paula Gianella appeals from the judgment entered after she filed motions to set aside the judgment. No error of law appears and a written opinion would have no precedential value. However, the parties have been provided with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed.1 Rule 84.16(b).

. Frank Gianella's motion to dismiss the appeal and for damages for frivolous appeal is denied.